DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,904. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘904 anticipates the subject matter in the instant claims. Claim 1 recites a catheter for visualizing ablated tissue (preamble; encompassed by claim 1 of ‘904) comprising a catheter body (catheter body; encompassed by claim 1 of ‘904); a distal tip positioned at a distal end of the catheter body (distal tip; encompassed by claim 1 of ‘904), the distal tip defining a illumination cavity (illumination cavity; encompassed by claim 1 of ‘904), the distal tip having one or more openings for exchange of light energy between the illumination cavity and tissue (one or more openings; encompassed by claim 1 of ‘904); wherein the light energy is directed to and from the tissue through the one or more openings in the distal tip (light directing member; encompassed by claim 1 of ‘904). Claim 2 is encompassed by claim 2 of ‘904. Claim 3 is encompassed by claim 3 of ‘904. Claim 4 is encompassed by claim 4 of ‘904. Claim 5 is encompassed by claim 5 of ‘904. Claim 6 is encompassed by claim 6 of ‘904. Claim 7 is encompassed by claim 7 of ‘904. Claim 8 is encompassed by claim 8 of ‘904. Claim 9 is encompassed by claim 9 of ‘904. Claim 10 is encompassed by claim 10 of ‘904. Claim 11 is encompassed by claim 11 of ‘904. Claim 12 is encompassed by claim 12 of ‘904. Claim 13 is encompassed by claim 13 of ‘904. Claim 14 is encompassed by claim 14 of ‘904. Claim 15 is encompassed by claim 15 of ‘904. Claim 16 is encompassed by claim 16 of ‘904. Claim 17 is encompassed by claim 17 of ‘904. Claim 18 is encompassed by claim 18 of ‘904. Claim 19 is encompassed by claim 19 of ‘904. Claim 20 is encompassed by claim 20 of ‘904.
Claims 1, 9, 11, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10, 12-14, and 17-18 of copending Application No. 17/387,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘915 claims the substantially the same subject matter in the instant claims. Claim 1 recites a catheter for visualizing ablated tissue (preamble; encompassed by claim 1 of ‘915) comprising a catheter body (catheter body; encompassed by claim 1 of ‘915); a distal tip positioned at a distal end of the catheter body (distal tip; encompassed by claim 1 of ‘915), the distal tip defining a illumination cavity (lumen; encompassed by claim 1 of ‘915), the distal tip having one or more openings for exchange of light energy between the illumination cavity and tissue (one or more ports; one or more openings; encompassed by claim 1 of ‘915); wherein the light energy is directed to and from the tissue through the one or more openings in the distal tip (exchange of light energy; encompassed by claim 1 of ‘915). Claim 2 is encompassed by claim 1 of ‘915. Claim 9 is encompassed by claims 6-7 of ‘915. Claim 11 is encompassed by claim 10 of ‘915. Claim 17 is encompassed by claim 12 of ‘915. Claim 18 is encompassed by claims 13-14 of ‘915. Claim 19 is encompassed by claim 17 of ‘915. Claim 20 is encompassed by claim 18 of ‘915.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the light directing member" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the light directing member" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2009/0131931).
Lee et al. discloses a catheter (10) for visualizing ablated tissue comprising a catheter body (12; Fig. 1); a distal tip positioned at a distal end of the catheter body (36), the distal tip defining an illumination cavity (49), the distal tip having one or more openings for exchange of light energy between the illumination cavity and tissue (87; 89); wherein the light energy is directed to and from the tissue through one or more openings in the distal tip ([0051]). Lee et al. discloses a light source (128; [0059]; [0078]). Lee et al. discloses one or more optical fibers (43). Lee et al. discloses a fiber aligner (44) configured to align the one or more fibers with a central axis (99) of the light directing member (Fig. 4A). Lee et al. discloses illumination of tissue in a radial direction and an axial direction with respect to the longitudinal axis of the catheter through one or more openings ([0054-0055]; Figs. 4A and 11A-11C). Lee et al. discloses a light directing member shaped to direct the light energy at an angle relative to the longitudinal axis of the catheter through the one or more openings ([0054-0055]; Figs. 4A and 11A-11C). Lee et al. discloses wherein the light directing member (95) comprises one or more through-holes (87) and the distal tip comprises one or more openings (87) disposed on a front wall of the distal tip to enable passage of light in longitudinal direction (99) through the light directing member and the one or more openings of the front wall (Fig. 4A; [0055]). Lee et al. discloses wherein the light directing member is aligned with the one or more openings to reflect light only through the one or more openings (89; Fig. 4A; [0051]). Lee et al. discloses wherein the one or more openings (89) are disposed circumferentially along the distal tip (Figs. 9 and 10) and are spaced apart from one another by equal distance (Figs. 9 and 10) and the light directing member comprises multiple, equally spaced facets (95) in alignment with the one or more openings (Figs. 4A and 10). Lee et al. discloses wherein the distal tip is configured to deliver ablation energy to the tissue ([0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0131931) in view of Amirana et al. (US 2013/0079645).
Lee et al. discloses the subject matter substantially as claimed except for an ultrasound transducer. However, Amirana et al. teaches in the same field of endeavor a system for visualizing ablated tissue comprising ultrasound energy for ablation. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the ablation energy of Lee et al. for ultrasound ablation energy as taught by Amirana et al. as a substitution of one ablation type for another is well within the skill level of one of ordinary skill in the art.
Lee et al. discloses the subject matter substantially as claimed except for to excite NADH and displaying fluorescent tissue. However, Amirana et al. teaches in the same field of endeavor a system for visualizing ablated tissue comprising exciting NADH in tissue and displaying ablated tissue as having less fluorescence than non-ablated tissue ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Lee et al. with the method of displaying ablated tissue as taught by Amirana et al. in order to distinguish ablated tissue from non-ablated tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793